Name: Council Decision (EU) 2018/1062 of 16 July 2018 on the position to be adopted on behalf of the European Union within the CETA Joint Committee established by the Comprehensive Economic and Trade Agreement between Canada, of the one part, and the European Union and its Member States, of the other part as regards the adoption of the Rules of Procedure of the CETA Joint Committee and specialised committees
 Type: Decision
 Subject Matter: politics and public safety;  international affairs;  cooperation policy;  European construction;  America;  international trade;  EU institutions and European civil service
 Date Published: 2018-07-27

 27.7.2018 EN Official Journal of the European Union L 190/13 COUNCIL DECISION (EU) 2018/1062 of 16 July 2018 on the position to be adopted on behalf of the European Union within the CETA Joint Committee established by the Comprehensive Economic and Trade Agreement between Canada, of the one part, and the European Union and its Member States, of the other part as regards the adoption of the Rules of Procedure of the CETA Joint Committee and specialised committees THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 91, in conjunction with Article 100(2), the first subparagraph of Article 207(4), and Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Council Decision (EU) 2017/37 (1) provides for the signing on behalf of the European Union of the Comprehensive Economic and Trade Agreement (CETA) between Canada, of the one part, and the European Union and its Member States, of the other part (the Agreement). The Agreement was signed on 30 October 2016. (2) Council Decision (EU) 2017/38 (2) provides for the provisional application of parts of the Agreement, including the establishment of the CETA Joint Committee and specialised committees. The Agreement has been provisionally applied since 21 September 2017. (3) Pursuant to Article 26.1.4(d) of the Agreement, the CETA Joint Committee is to adopt its own Rules of Procedure. (4) Pursuant to Article 26.2.4 of the Agreement, the specialised committees are to set and modify their own rules of procedures if they deem it appropriate. (5) The CETA Joint Committee, during its first meeting, is to adopt its own Rules of Procedure, as provided for by the Agreement. (6) Unless otherwise decided by each specialised committee pursuant to Article 26.2.4, the Rules of Procedure are to apply mutatis mutandis to the specialised committees. (7) It is therefore appropriate to establish the position to be adopted on the Union's behalf in the CETA Joint Committee on the basis of the attached draft Decision of the CETA Joint Committee on its Rules of Procedure in order to ensure the effective implementation of the Agreement, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted on the Union's behalf in the first meeting of the CETA Joint Committee established by the Comprehensive Economic and Trade Agreement (CETA) between Canada, of the one part, and the European Union and its Member States, of the other part, as regards the Rules of Procedure of the CETA Joint Committee and specialised committees, shall be based on the draft Decision of the CETA Joint Committee attached to this Decision. Article 2 This Decision is addressed to the Commission. Done at Brussels, 16 July 2018. For the Council The President J. BOGNER-STRAUSS (1) Council Decision (EU) 2017/37 of 28 October 2016 on the signing on behalf of the European Union of the Comprehensive Economic and Trade Agreement (CETA) between Canada, of the one part, and the European Union and its Member States, of the other part (OJ L 11, 14.1.2017, p. 1). (2) Council Decision (EU) 2017/38 of 28 October 2016 on the provisional application of the Comprehensive Economic and Trade Agreement (CETA) between Canada, of the one part, and the European Union and its Member States, of the other part (OJ L 11, 14.1.2017, p. 1080). DRAFT DECISION No [ ¦/2018] OF THE CETA JOINT COMMITTEE of ¦ adopting its Rules of Procedure and of the Specialised Committees THE CETA JOINT COMMITTEE, Having regard to the Comprehensive Economic and Trade Agreement (CETA) between Canada, of the one part, and the European Union and its Member States, of the other part, and in particular Articles 26.1.4(d) and 26.2.4 thereof, Whereas: (1) In accordance with Article 30.7.3 of the Agreement, parts of the Agreement have been applied provisionally since 21 September 2017; (2) Pursuant to Article 26.1.4(d) of the Agreement the CETA Joint Committee is to adopt its own rules of procedure; (3) Pursuant to Article 26.2.4 of the Agreement the specialised committees shall set and modify their own rules of procedures, if they deem it appropriate; HAS DECIDED AS FOLLOWS: The Rules of Procedure of the CETA Joint Committee and of its specialized committees, as set out in the Annex, are hereby adopted. Done at ¦, ¦. For the CETA Joint Committee The Co-Chairs ANNEX RULES OF PROCEDURE OF THE CETA JOINT COMMITTEE Rule 1 Composition and Chair 1. The CETA Joint Committee that is established in accordance with Article 26.1 of the Comprehensive Economic and Trade Agreement (CETA) between Canada, of the one part, and the European Union and its Member States, of the other part (the Agreement) will perform its duties as provided in Article 26.1 of the Agreement, take responsibility for the implementation and application of the Agreement and further its general aims. 2. Further to Article 26.1.1 of the Agreement, the CETA Joint Committee shall be composed of representatives of the Parties to the Agreement (hereinafter referred to as members of the CETA Joint Committee) and shall be co-chaired by the Minister for International Trade of Canada and the Member of the European Commission responsible for Trade. The co-chairs may be represented by their respective designees as provided in Article 26.1.1 of the Agreement. 3. The Parties in these Rules of Procedure are those defined in Article 1.1 of the Agreement. Rule 2 Representation 1. Each Party to the Agreement will notify the other Party to the Agreement of the list of its members of the CETA Joint Committee. The list will be administered and kept current by the Secretariat of the CETA Joint Committee. 2. A co-chair of the CETA Joint Committee may be represented by a designee if he or she is unable to attend a meeting. The co-chair, or his or her designee, will inform in writing the other co-chair and the relevant Contact Point of the designation as far in advance of the meeting as possible. 3. The designee of the co-chair of the CETA Joint Committee will exercise the rights of that co-chair to the extent of the designation. In these Rules of Procedure, subsequent references to members and co-chairs of the CETA Joint Committee will be understood to include the designee. Rule 3 Secretariat of the CETA Joint Committee The CETA Contact Points appointed by the Parties to the Agreement in accordance with Article 26.5 of the Agreement will act as Secretariat of the CETA Joint Committee. Rule 4 Meetings 1. Further to Article 26.1.2 of the Agreement, the CETA Joint Committee shall meet once a year or at the request of either Party to the Agreement. The meetings will be held in Brussels and Ottawa alternately, unless the co-chairs decide otherwise. 2. In accordance with Article 26.6.1 of the Agreement, the meetings of the CETA Joint Committee may be held by videoconference or teleconference. 3. Each meeting of the CETA Joint Committee will be convened by the Secretariat of the CETA Joint Committee at a date and place decided by the Parties to the Agreement. As provided for in Article 26.6.2, the Parties to the Agreement shall endeavour to meet within 30 days after a Party to the Agreement receives a request to meet from the other Party to the Agreement. Rule 5 Delegation The members of the CETA Joint Committee may be accompanied by government officials. Before each meeting, the co-chairs of the CETA Joint Committee will be informed of the intended composition of the delegation of each Party to the Agreement. Rule 6 Documents When the deliberations of the CETA Joint Committee are based on written supporting documents, these documents will be numbered and circulated by the Secretariat of the CETA Joint Committee as documents of the CETA Joint Committee. Rule 7 Correspondence 1. Correspondence addressed to the co-chairs of the CETA Joint Committee will be forwarded to the Secretariat of the CETA Joint Committee for circulation, when appropriate, to the members of the CETA Joint Committee. 2. Correspondence from the co-chairs of the CETA Joint Committee will be sent to the recipients by the Secretariat of the CETA Joint Committee and be numbered and circulated, when appropriate, to the other members of the CETA Joint Committee. Rule 8 Agenda for the Meetings 1. A provisional agenda for each meeting will be drawn up by the Secretariat of the CETA Joint Committee. It will be forwarded, together with the relevant documents, to the members of the CETA Joint Committee, including the co-chairs no later than 15 calendar days before the beginning of the meeting. 2. The provisional agenda will include items in respect of which the Secretariat of the CETA Joint Committee has received a request for inclusion in the agenda by a Party to the Agreement, together with the relevant documents, no later than 21 days before the beginning of the meeting. 3. The co-chairs of the CETA Joint Committee will make public a jointly approved version of the provisional agenda of the CETA Joint Committee before the meeting takes place subject to the application of Article 26.4 of the Agreement. 4. The agenda will be adopted by the CETA Joint Committee at the beginning of each meeting. Items other than those appearing on the provisional agenda may be placed on the agenda if the Parties to the Agreement so decide. 5. The co-chairs of the CETA Joint Committee may by mutual consent invite observers, including representatives of other bodies of the Parties to the Agreement or independent experts to attend its meetings in order to provide information on specific subjects. 6. The co-chairs of the CETA Joint Committee may by mutual consent reduce or increase the time periods specified in paragraphs 1 and 2 in order to take account of the requirements of a particular case. Rule 9 Minutes 1. Draft minutes of each meeting will be drawn up by the Secretariat of the CETA Joint Committee, normally within 21 days from the end of the meeting, unless otherwise decided by mutual consent. 2. The minutes will, as a general rule, summarise each item on the agenda, specifying where applicable: (a) the documents submitted to the CETA Joint Committee; (b) any statement that a member of the CETA Joint Committee requested to be entered in the minutes; and (c) the decisions adopted, recommendations made, joint statements decided upon and operational conclusions adopted on specific items. 3. The minutes will include a list of the names, titles and affiliations, of all individuals who attended the meeting in any capacity. 4. The minutes will be approved in writing by the co-chairs within 28 days of the date of the meeting or by any other date decided by the Parties to the Agreement. Once approved, two copies of the minutes will be signed by the Contact Points of the Secretariat of the CETA Joint Committee and each of the Parties to the Agreement will receive one original copy of these documents. The Parties may decide that signing and exchanging electronic copies satisfies this requirement. Copies of the signed minutes will be forwarded to the members of the CETA Joint Committee. 5. The Secretariat of the CETA Joint Committee will also prepare a summary of the minutes. Once the co-chairs of the Joint Committee have approved the text of the summary, they will make the summary of the minutes public subject to the application of Article 26.4 of the Agreement. Rule 10 Decisions and Recommendations 1. The CETA Joint Committee shall make decisions in respect of all matters when this Agreement so provides, and may also make appropriate recommendations. The CETA Joint Committee shall act by mutual consent, as provided for in Article 26.3.3 of the Agreement. 2. In the period between meetings, the CETA Joint Committee may adopt decisions or recommendations by written procedure if the Parties to the Agreement decide by mutual consent. For that purpose, the text of the proposal will be circulated in writing from the co-chairs to the members of the CETA Joint Committee pursuant to Rule 7, with a time limit within which members will make known any concerns or amendments they wish to make. Adopted proposals will be communicated pursuant to Rule 7 once the time limit has elapsed and recorded in the minutes of the next meeting. 3. Where the CETA Joint Committee is empowered under the Agreement to adopt decisions, recommendations or interpretations, such acts will be entitled Decision, Recommendation or Interpretation respectively. The Secretariat of the CETA Joint Committee will give any decision, recommendation or interpretation a serial number, the date of adoption and a description of their subject-matter. Each decision will provide for a date that it comes into effect, subject to the completion of any necessary internal requirements and procedures. 4. Each decision, recommendation or interpretation will be signed by the co-chairs of the CETA Joint Committee. 5. The Parties to the Agreement will ensure that the decisions, recommendations or interpretations adopted by the CETA Joint Committee are made public. 6. In case of decisions of the CETA Joint Committee amending the protocols and annexes to the Agreement pursuant to Article 30.2.2 of the Agreement, all language versions are equally authentic as provided in Article 30.11 of the Agreement. Rule 11 Publicity and Confidentiality 1. Unless otherwise specified by the Agreement or decided by the co-chairs, the meetings of the CETA Joint Committee will not be open to the public. 2. When a Party to the Agreement submits information considered as confidential or protected from disclosure under its laws and regulations to the CETA Joint Committee or any specialised committee or other body established under the Agreement, the other Party to the Agreement shall treat that information as confidential as provided in Article 26.4 of the Agreement. Rule 12 Languages 1. The official languages of the CETA Joint Committee will be the official languages of the Parties to the Agreement. 2. The working languages of the CETA Joint Committees will be English and/or French. Unless otherwise decided by the co-chairs, the CETA Joint Committee will normally base its deliberations on documents prepared in those languages. Rule 13 Expenses 1. Each Party to the Agreement will meet any expenses it incurs as a result of participating in the meetings of the CETA Joint Committee. 2. Expenditure in connection with the organisation of meetings and reproduction of documents will be borne by the Party to the Agreement hosting the meeting. 3. Expenditure in connection with interpretation to and from the working languages of the Joint Committee at meetings will be borne by the Party to the Agreement hosting the meeting. A Party to the Agreement requesting interpretation and translation into or from languages other than the working languages specified in Rule 12 will pay for these services. Rule 14 Specialised committees and other bodies 1. Pursuant to Article 26.1.4(b) of the Agreement, the CETA Joint Committee shall supervise the work of all specialised committees and other bodies established under the Agreement. 2. The CETA Joint Committee will be informed in writing of the Contact Points designated by specialised committees or other bodies established under the Agreement. All relevant correspondences, documents and communications between the Contact Points of each specialised committee regarding the implementation of the Agreement will be forwarded to the Secretariat of the CETA Joint Committee simultaneously. 3. Pursuant to Article 26.2.6, the specialized committees shall report to the CETA Joint Committee on results and conclusions from each of their meetings. 4. Unless otherwise decided by each specialised committee pursuant to Article 26.2.4 of the Agreement, the present Rules of Procedure will apply mutatis mutandis to the specialised committees and other bodies established under the Agreement.